Citation Nr: 0710833	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a migraine 
disorder, previously characterized as a pain disorder, 
secondary to a service-connected right eye disorder.

2.  Entitlement to service connection for major depression, 
secondary to a service-connected right eye disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 7, 
2006, which reviewed a January 2006 Board decision and 
remanded the case for additional development.  The Court by 
incorporating a joint motion for remand in its September 2006 
order, in essence, found the notices required by the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) provided to the appellant in this case were 
defective.  It was specifically noted that the provided 
notices did not identify the evidence required to 
substantiate his claim for service connection for disability 
secondary to a service-connected disability.  

The Board notes, however, that subsequent to the September 
2006 order in this case the Court held that the VCAA did not 
require notification of the specific inadequacies in the 
evidence submitted with a claim because such action would 
require assessing and weighing the information prior to 
rendering a decision on the claim.  Mayfield v. Nicholson, 20 
Vet. App. 537, 541 (2006) (citing Locklear v. Nicholson, 20 
Vet. App. 410, 416 (2006)).  It is also significant to note 
that by the very nature of his claims asserting his belief 
that compensation was warranted for migraine headaches and 
depression as a result of his service-connected right eye 
disability the veteran demonstrated he was aware of the 
evidence required to substantiate his secondary service-
connection claims.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005) (noting that no prejudice exits when a 
claimant has actual knowledge of the evidence required), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II).  In light of the Court's most 
recent precedential decision, by which the Board is bound, it 
is concluded that the veteran is not prejudiced by appellate 
review based upon the available record.  

The issue on appeal initially arose from a November 2000 
rating decision by the White River Junction, Vermont, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was subsequently transferred to the RO in 
Phoenix, Arizona.  In January 2002, the veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  The veteran's migraine disorder and major depression are 
not shown to have been caused or aggravated by his service-
connected right eye disorder.


CONCLUSION OF LAW

A migraine disorder and major depression are not proximately 
due to or the result of the service-connected right eye 
disorder.  38 C.F.R. § 3.310 (effective before and after 
October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and the implementing regulations 
apply in the instant case.  A review of the record shows that 
the rating decision at issue was provided on November 14, 
2000, and that the veteran was notified that his claim for 
service connection for depression/anxiety due to his service-
connected right eye disorder was being reviewed in June 2000 
with notice of what was involved in the claims process.  The 
rating decision itself included the specific language of the 
applicable VA regulation for secondary service connection 
claims.  In correspondence dated in September 2002 the 
veteran was notified that additional evidence was being 
developed and in July 2003 he was notified of the evidence 
necessary to substantiate his secondary service connection 
claims and of which parties were expected to provide such 
evidence.  The issues were re-adjudicated in a July 2004 
supplemental statement of the case.  Adequate opportunities 
to submit evidence and request assistance have been provided.  

Although the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim, any deficiency in this case in the 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.  

Factual Background

In October 1989, the veteran was granted service connection 
for a right eye injury sustained in service, March 1964, when 
he fell down and hit his eye against a rock, which resulted 
in blurred vision.  The separation physical examination 
report noted that the veteran's visual acuity in the right 
eye was 20/20.

Medical records dated from November 1996 to February 2002 
from a chiropractor, D.A., show that the veteran received 
manipulations for constant unrelenting headaches, diagnosed 
as migraine, unspecified without mention of intractable 
migraine, nonallopathic lesions of the thoracic, cervical and 
head region, as well as muscle spasm and joint stiffness.

A March 1997 letter from W.E., D.O., was to the effect that 
he evaluated the veteran in November 1996 during which time 
he reported that he was suffering from severe neck pain with 
radicular pain into the interscapular region on occasion and 
posterior occipital headaches that the veteran felt 
originated in the upper cervical region as well.  The pain 
had been present for at least five years and was made worse 
by prolonged sitting at his computer.  Physical examination 
revealed that stimulation of the C2-C3 facet joints produced 
characteristic headache pain.

A November 1998 letter from a private physician, L.L., M.D., 
shows that the veteran presented with a long history of 
headache, which the veteran described as beginning in the 
neck either on the right or left side and it appeared to be 
located an inch or two below the skin in the occiput on the 
mid line.

A May 1999 private treatment record from T.F., M.D. shows 
that the veteran reported that when he had neck pain that was 
particularly bad, he would get a headache all over.  The pain 
began six years earlier. He denied occipital pain or tension 
headache type symptoms.

The veteran was awarded Social Security Administration 
disability benefits in March 1999, based on the severity of 
his osteoarthritis , allied disorders, and migraines. 

A June 1999 letter from A.G., Ph.D., the veteran's 
psychologist, stated that the veteran suffered from a severe 
case of osteoarthritis in the neck for several years, and 
because of this physical condition and his inability to work, 
the veteran had become severely depressed and anxious.  In a 
January 2000 letter, he stated that the veteran had suffered 
a loss of the usefulness of his right eye that affected his 
ability to read computer monitors and caused much anxiety.  
The psychologist opined that this problem had been a 
significant contributor to the veteran's severe anxiety and 
depression disorders.

In June 2000, the veteran submitted a claim for service 
connection for a pain disorder and depression, arguing that 
his service-connected right eye disorder caused his pain and 
depression.

In June 2000, the veteran underwent a VA examination, wherein 
he reported that his headaches began approximately six or 
seven years ago.  His depression began around the same time.  
He stated that the headaches occurred everyday, secondary to 
pain.  His headaches also worsened when he had eye strain 
because of his right eye injury.  The Axis I diagnoses were 
pain disorder, associated with post psychological factors and 
general medical condition, chronic and major depressive 
disorder, recurrent, moderate in severity, without psychotic 
features.  The examiner opined that the veteran suffered from 
a pain disorder and his depression was related to this pain 
disorder.  He further stated that it was unclear whether the 
veteran's pain disorder was related to his eye condition.

In February 2001, the veteran underwent a VA eye examination.  
The veteran reported that he began having headaches about six 
or seven years ago, which he felt were brought on by eye 
strain.  Corrected distance visual acuity of the right eye 
was 20/200 and 20/20 in the left eye.  The diagnoses were 
long standing choroidal rupture with macular involvement in 
the right eye secondary to ocular injury and glaucoma 
suspect.  The examiner opined that the veteran's ocular 
injury in service would not account for any ocular pain.  In 
addition, as the veteran's binocular vision was 20/20 and the 
onset of the migraines did not coincide with the ocular 
injury, the examiner did not feel that the ocular injury was 
related to the veteran's chronic pain syndrome.

A July 2001 VA outpatient medical record shows that the 
veteran received treatment for his eyes and his headaches.  
The veteran stated that when he had eye strain, he would get 
a migraine.  He associated his headaches with visual tasks.  
Upon physical examination, the diagnoses were decreased 
visual acuity secondary to longstanding trauma of the right 
eye and headaches secondary to asthenopia caused when the 
veteran was not wearing reading correction.  The physician 
opined that the veteran's headaches were not entirely 
consistent with his refractive error and his migraine and 
chronic daily headache should be worked-up by neuro.

In January 2002, the veteran testified during a travel board 
hearing at the RO before the undersigned Veterans Law Judge 
and stated that his headaches began about seven years earlier 
and had not stopped since then.  He was sensitive to light.  
In addition, anytime he tried to use his eyes, that activity 
would trigger a headache.  He stated that a physician at the 
VA medical center agreed that his eye condition was related 
to his headaches.  He also stated that another physician had 
opined that his eye condition was related to his headaches, 
but did not remember the physician's name.

In a February 2002 letter, D.A., a chiropractor, stated that 
patients have been known to have increased pain from doing 
"close-up" work due to eye strain.  This has been known as 
an aggravating factor for neck pain and for headaches based 
his clinical experience.  It was his opinion that the veteran 
had complications involving his neck pain and headaches.

A February 2002 letter from a private physician, R.K., M.D., 
shows that the veteran had cervical spine dysfunction and 
some mild peripheral nerve changes.  R.K., M.D. opined that 
neither of these likely contributed completely to the 
veteran's headache disorder.

In October 2002, the RO received the veteran's Social 
Security Administration (SSA) records, which included a 
statement from the veteran dated in June 1999, that showed 
that the veteran had constant severe neck aches.  The neck 
aches caused severe migraine headaches, an upset stomach, and 
a runny nose.

In March 2004, the veteran underwent a VA eye examination.  
The veteran reported that he had headaches in different parts 
of his head and sometimes he had a headache in the back of 
the right eye.  He felt that the headaches were related to 
his service-connected eye injury because when he used his 
eyes for anything, it made his headache worse.  After 
physical examination, the diagnoses were choroidal rupture to 
trauma in 1964, resulting in mild decreased visual acuity; 
glaucoma suspect in the right eye; mild cataracts of the 
right eye; and chronic headaches for a 10-year duration.  The 
physician opined that it was unlikely that the veteran's 
right eye disorder caused or aggravated his migraine, pain 
disorder, or his depression.  She reasoned that the headaches 
did not occur until 30 years after the ocular injury.  In 
addition the right eye disorder was stable and there was no 
reason to believe his disorder would begin to cause headaches 
30 years after the initial injury.  Further, the veteran's 
corrected visual acuity was 20/20 with both eyes open and 
20/50 in the right eye so there was no reason to believe that 
the veteran's right eye condition would result in undue eye 
strain.  She also reasoned that eyestrain could cause 
headaches, but headaches from eyestrain are mild frontal type 
headaches, which tend to occur at the end of the day.  The 
veteran stated that his headaches were severe, he woke up 
with them, and his headaches were aggravated by changes in 
barometric pressure, none of which corresponded to the 
tension type headaches associated with eye strain.  Finally 
she stated that reading or the use of eyes could aggravate 
migraines, regardless of any ocular condition.

In March 2004, the veteran underwent a VA psychiatric 
examination.  Upon examination, the Axis I diagnosis was mood 
disorder due to migraines with depressive feature.  The 
psychologist opined that it was not likely and the 
probability was less than 50 percent that the veteran's 
depressed mood was directly related to his eye injury.  Based 
upon a review of the veteran's VA eye examination as well as 
his eye examination in White River Junction, Vermont, the 
psychologist noted the providers opined that the veteran's 
headaches were not entirely consistent with his refractive 
error and his eye condition would not account for any ocular 
pain.  In addition, the examiners stated that the onset of 
the veteran's migraines did not coincide with the ocular 
injury.  The examiner also noted that the veteran reported 
not having a problem with depression prior to the onset of 
his headaches.  Therefore, the VA psychologist opined that 
the veteran's mood disorder was directly related to his 
migraine headaches, but because VA physicians that conducted 
the veteran's eye examinations opined that his headaches were 
not related to his eye injury, the VA psychologist opined 
that the veteran's mood disorder was also not related to his 
eye injury.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439); see also VAOPGCPREC 11-
97, 62 Fed. Reg. 37953 (Mar. 25, 1997).  


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's migraine 
disorder and major depression as secondary to his service-
connected right eye disorder is not warranted.

In regards to the veteran's migraine disorder, the Board 
notes that in a February 2002 letter, D.A., a chiropractor, 
stated that eye strain is known to be an aggravating factor 
for headaches and it was his opinion that the veteran was 
experiencing this problem.  However, according to the March 
2004 VA examiner, the veteran's corrected visual acuity using 
both eyes was 20/20 and the visual acuity in his right eye 
was 20/50.  Therefore, there was no reason to believe that 
the right eye would cause undue eyestrain.  Assuming arguendo 
that the veteran did strain his eyes for accurate vision, the 
March 2004 VA examiner stated that the veteran's reported 
headaches were not consistent with headaches that are a 
result of eye strain, as the veteran's headaches are severe 
and consistent throughout the day, and headaches as a result 
of eye strain are mild frontal type headaches that tend to 
occur at the end of the day.  Additionally, the February 2001 
VA examiner opined that the veteran's headaches were not 
related to his right eye disorder because the onset of the 
migraines did not coincide with the ocular injury in service.

The Board further notes that during his January 2002 Board 
hearing, the veteran stated that a VA outpatient physician 
opined that his headaches were related to his service-
connected right eye condition.  Review of the referenced July 
2001 VA outpatient medical record shows that the diagnosis 
was decreased visual acuity secondary to longstanding trauma 
of the right eye and headaches secondary to asthenopia caused 
when the veteran was not wearing reading correction.  The VA 
physician also stated that the veteran's headaches were not 
entirely consistent with his refractive error.  The Court has 
held that in rendering its findings regarding service-
connection claims, the Board has the responsibility of 
weighing the evidence, including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board may accept one medical opinion and reject 
others. Id.  At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
In this regard, the Board finds that the medical evidence of 
record does not support a finding that the veteran's 
headaches are caused or aggravated by his right eye disorder.  
As such, the February 2001 and March 2004 VA examiners both 
opined that the veteran's headaches were not related to his 
service-connected right eye disorder.  These opinions were 
based on physical examination and review of the veteran's 
claims folders.  Although the July 2001 VA physician noted 
that the veteran's headaches were secondary to asthenopia, 
she also stated that his headaches were not entirely 
consistent with refractive error and she did not note that 
she had reviewed the veteran's claims folder.  Therefore, 
because the February 2001 and March 2004 VA examiners 
reviewed the veteran's entire claims folder, and gave 
rationale for their opinions, the Board accepts this medical 
evidence as more probative evidence showing that the 
veteran's headaches are not caused or aggravated by his 
service-connected right eye disorder.

Regarding the veteran's major depression, the Board finds 
that his depression is not caused or aggravated by his right 
eye disorder.  Accepting that the veteran's depression is 
caused by his pain disorder, to include his migraines, as 
shown by the March 2004 VA examiner, as noted above, the 
Board has found that the veteran's migraines are not related 
to his service-connected right eye disorder.  Although in 
January 2000, A.G., Ph.D., stated that the loss of the 
usefulness of the veteran's right eye caused him much 
anxiety, the June 2000 and March 2004 VA examiners, who both 
reviewed the veteran's claims folders, both attributed the 
veteran's psychiatric disorder to his pain disorder.  In this 
regard, in June 1999, the same psychologist also associated 
the veteran's osteoarthritis in the neck and his inability to 
work as the cause of his depression and anxiousness.  As the 
medical evidence of record supports a finding that the 
veteran's depression is related to his pain disorder and not 
to his service-connected right eye disorder, the Board finds 
that service connection for the veteran's major depression as 
secondary to his service-connected right eye disorder is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for a migraine disorder and 
major depression as secondary to service-connected right eye 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


